THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR ANY STATE SECURITIES
LAWS, AND ARE PROPOSED TO BE ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT. SUCH SECURITIES MAY NOT BE REOFFERED
FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS, OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE 1933 ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. HEDGING TRANSACTIONS INVOLVING
THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.



ADVANCED VENTURES CORP.



US$0.002 SHARES FOR DEBT SUBSCRIPTION AGREEMENT FOR COMMON SHARES
By


THE UNDERSIGNED SUBSCRIBER





INSTRUCTIONS

A.     All Subscribers

:



Complete and sign the Execution Page

of the Subscription Agreement.



B.     Non- U.S. and Non-Canadian Subscribers only:

Complete and sign Schedule "A"

attached to the Subscription Agreement.



C.     Canadian Subscribers only:

Complete and sign Schedule "B"

attached to the Subscription Agreement and Appendix 1 attached thereto.



D.     United States Subscribers only

:



Persons in the United States and U.S. Persons (as such terms are defined in
Regulation S under the 1933 Act) complete and sign Schedule "C" attached to the
Subscription Agreement.

A completed and originally executed copy of, and the other documents required to
be delivered with, this Subscription Agreement, must be, unless otherwise
directed by Advanced Ventures Corp. (the "Corporation"): (a) faxed to (604)
893-2381 or emailed to michael.shannon@mcmillan.ca; and (b) delivered to the
Corporation's counsel, McMillan LLP, Lawyers - Patent & Trade Mark Agents, at
1500 Royal Centre, 1055 West Georgia Street, Vancouver, British Columbia,
Canada, V6E 4N7 (the "Corporation's Counsel").

In this regard, and should the Subscriber's subscription be submitted to the
Corporation's Counsel, in trust or otherwise, then the Subscriber agrees that
the Corporation's Counsel shall have no accountability to the Subscriber
whatsoever and acknowledges that the Corporation's Counsel is merely a recipient
for the Corporation and has no obligation of any nature to the Subscriber. Under
no circumstances shall the Corporation's Counsel be considered to be giving
legal or other advice or services to the Subscriber and no communication between
the Subscriber and the Corporation's Counsel shall be considered advice (at the
most only administrative subscription assistance on behalf of the Corporation)
and the Subscriber shall rely solely and exclusively on the Subscriber's own
judgment and the advice of the Subscriber's own counsel.



--------------------------------------------------------------------------------





US$0.002 SHARES FOR DEBT SUBSCRIPTION AGREEMENT FOR COMMON SHARES

TO:     Advanced Ventures Corp.

The undersigned (the "Subscriber") is a sophisticated investor, the Subscriber
has sought such independent counsel as the Subscriber considers necessary and
the Subscriber has read this "US$0.002 Shares for Debt Subscription Agreement"
(together with the attached Terms and Conditions of Subscription for Common
Shares and the Schedules, collectively, referred to herein as the "Subscription
Agreement" or the "Agreement") carefully and accepts, agrees and acknowledges
the representations and terms thereof in full and without exception and agrees
that such agreement constitutes the entire agreement between Advanced Ventures
Corp. (the "Corporation") and the Subscriber and that there are no collateral
representations or agreements between the same.

The Corporation is offering (collectively, the "Offering"), on a private
placement basis, Common Shares (as hereinafter defined) of the Corporation to
eligible creditors of the Corporation; and each such creditor who subscribes to
this Offering by this document is hereinafter referred to as the Subscriber) at
a deemed settlement subscription price of US$0.002 per Common Share.

As at the date of the execution of this Agreement by the Subscriber the
Corporation was indebted to the Subscriber in not less than the aggregate sum
which is set forth hereinbelow (collectively, the "Outstanding Debt") and, as a
consequence of such Outstanding Debt, the Corporation has agreed to issue and
the Subscriber has agreed to accept an aggregate of that number of Common Shares
which are set forth hereinbelow, at a deemed settlement price of US$0.002 per
Common Share, in full and complete satisfaction of such Outstanding Debt with
the Corporation. The within private placement Offering by the Corporation is not
subject to any minimum subscription. In that respect the Corporation hereby
offers, and the Subscriber hereby accepts, the Common Shares in full and
complete settlement of the Outstanding Debt with the Corporation and on the
terms and conditions as set forth in this subscription Agreement.

In addition to this Execution Page, the Subscriber must also complete all
applicable Schedules which form part of this Subscription Agreement.



 

 

                                                                                                    


(Name of Subscriber - please print)



By:                                                                                               


(Authorized Signature)

     N/A                                                                                         


(Official Capacity or Title - please print)



                                                                                                    


(Please print name of individual whose signature appears above if different than
the name of the subscriber printed above.)



                                                                                                    


(Subscriber's Address)



                                                                                                    

                                                                                                    


(Telephone Number)                                       (E-Mail Address)



 

 

 

Number of Common Shares

:                               



 

 

Total Outstanding Debt Being Settled

:                   





 

 

If the Subscriber is signing as agent for a principal (beneficial purchaser) and
is not purchasing as a trust company or a portfolio manager, or, in any case,
purchasing as trustee or agent for accounts fully managed by it, complete the
following and ensure that any applicable schedule is completed in respect of
such principal:



                                                                                                    


(Name of Principal)



                                                                                                    


(Principal's Address)
                                                                                                     

                                                                                                    
(Principal's Telephone Number)     (Principal's E-Mail Address)          

Register the Common Shares as set forth below:



                                                                                                     
(Name)



                                                                                                     


(Account reference, if applicable)





                                                                                                    


(Address)



                                                                                                    



 

Deliver the Common Shares as set forth below:



                                                                                                    


(Name)





                                                                                                    


(Account reference, if applicable)



                                                                                                    


(Contact Name)



                                                                                                    


(Address)



                                                                                                    


(Telephone Number)                                   (E-Mail Address)




Execution Page

 

ACCEPTANCE:

The Corporation hereby accepts the subscription as set forth above on the terms
and conditions contained in this Subscription Agreement and the Corporation
represents and warrants to the Subscriber that the representations and
warranties contained in this Subscription Agreement are true and correct in all
material respects as of the Closing Date (as hereinafter defined) and that the
Subscriber is entitled to rely thereon.



October _____, 2013.

ADVANCED VENTURES CORP.

By:                                                                    
        Authorized Signatory



Subscription No:



--------------------------------------------------------------------------------





TERMS AND CONDITIONS OF SUBSCRIPTION FOR COMMON SHARES

1.     Definitions

In this Agreement, unless the context otherwise requires:

(a)     "1933 Act" means the United States Securities Act of 1933, as amended;

(b)     "Agreement" or "Subscription Agreement" means this subscription
agreement, including all Schedules hereto, as the same may be amended,
supplemented or restated from time to time;

(c)     "Business Day" means a day on which Canadian chartered banks are open
for the transaction of regular business in the City of Vancouver, British
Columbia, Canada;

(d)     "Closing" means the closing of the purchase and sale of the Offered
Securities;

(e) "Closing Date" means on such date or dates as the Corporation will
determine;

(f)     "Common Shares" means the shares of common stock of the Corporation, par
value US$0.001 per share, as constituted on the date hereof;

(g)     "Corporation" means Advanced Ventures Corp., a corporation incorporated
under the laws of the State of Delaware and includes any successor corporation
thereto;

(h)     "Exchange" means the FINRA Over-the-counter Bulletin Board;

(i)     "NI 45-106" means National Instrument 45-106 - Prospectus and
Registration Exemptions of the Canadian Securities Administrators;

(j)     "Offered Securities" means the Common Shares of the Corporation offered
for sale by the Corporation;

(k)     "Person" means an individual, a firm, a corporation, a syndicate, a
partnership, a trust, an association, an unincorporated organization, a joint
venture, an investment club, a government or an agency or political subdivision
thereof and every other form of legal or business entity of whatsoever nature or
kind;

(l)     "Public Record" means the Corporation's annual report on Form 10-K for
the year ended December 31, 2012 and any quarterly reports filed on Form 10-Q
and current reports filed on Form 8-K since December 31, 2012 to the Closing
Date;

(m)     "Purchase Price" means US$0.002 per Common Share;

(n)     "Purchased Securities" means the Offered Securities purchased by the
Subscriber pursuant to this Subscription Agreement;

(o)     "Regulation D" means Regulation D under the 1933 Act;

(p)     "Regulation S" means Regulation S under the 1933 Act;

(q)     "SEC" means the United States Securities and Exchange Commission;

(r)     "Securities Laws" means the securities legislation and regulations of,
and the instruments, policies, rules, orders, codes, notices and published
interpretation notes of the applicable securities regulatory authority or
applicable securities regulatory authorities of, the applicable jurisdiction or
jurisdictions;

(s)     "Subscriber" or "you" means the Person purchasing the Purchased
Securities and whose name appears on the Execution Page hereof;

(t)     "United States" means the "United States" as that term is defined in
Regulation S;

(u)     "U.S. Accredited Investor" means an "accredited investor" as that term
is defined in Rule 501(a) of Regulation D;

(v)     "U.S. Person" means a "U.S. person" as that term is defined in
Regulation S; and

-2-



--------------------------------------------------------------------------------



(w)     "U.S. Subscriber" means: (i) any Person purchasing the Offered
Securities in the United States; (ii) any U.S. Person; (iii) any Person
purchasing the Offered Securities on behalf of, or for the account or benefit
of, any Person in the United States or any U.S. Person; (iv) any Person that
receives or received an offer for the Offered Securities while in the United
States; or (v) any Person that is in the United States at the time the buy order
was made or the Subscription Agreement was executed; provided, however, that a
U.S. Subscriber shall not include any person who has any discretionary or
similar account (other than an estate or trust) held for the benefit or account
of a non-U.S. Person by a professional fiduciary resident in the United States;

2.     The Offering

This Subscription Agreement confirms your agreement to purchase from the
Corporation, subject to the terms and conditions set forth herein, that number
of Common Shares, at a deemed settlement price US$0.002 per Common Share, and in
consideration of the settlement by the Subscriber of all of the Outstanding Debt
presently due and owing by the Corporation (collectively, the "Purchase Price"),
set out beside your name on the Execution Page hereof (the "Purchased
Securities"). You acknowledge (on your own behalf and, if applicable, on behalf
of each beneficial purchaser for whom you are contracting hereunder) that the
Purchased Securities form part of a larger offering of Common Shares (each an
"Offered Security" and collectively, the "Offered Securities").

3.     Conditions of Purchase

In connection with your purchase of the Purchased Securities, the following
documents are enclosed herewith which you are requested to complete, sign as
indicated and return together with an executed copy of this Agreement (see
"Execution Page") as soon as possible:

(a)     Schedule "A", being the Certificate of Foreign Investor;

(b)     Schedule "B", being the Certificate of Accredited Investor Status under
NI 45-106; or

(c)     if you are or, if applicable, the beneficial person for whom you are
contracting hereunder is, a U.S. Subscriber, Schedule "C", being the Certificate
for U.S. Accredited Investors.

The obligation of the Corporation to sell the Purchased Securities to you is
subject to, among other things, the conditions that:

(a)     you execute and return all documents required by applicable Securities
Laws, including the forms set out in Schedules "A", "B" and "C" attached hereto,
as applicable, to the Corporation's direction herein or otherwise, as the offer
and sale of the Purchased Securities by the Corporation to you will not be
qualified or registered under applicable Securities Laws;

(b)     the representations and warranties made by you herein are true and
correct when made and are true and correct on the Closing Date with the same
force and effect as if they had been made on and as of such date;

(c)     all covenants, agreements and conditions contained in this Agreement to
be performed by you on or prior to the Closing Date shall have been performed or
complied with; and

(d)     all necessary regulatory approvals being obtained prior to the Closing
Date.

By returning this Agreement you consent to the filing by the Corporation of all
documents required by applicable Securities Laws.

If you are not subscribing for the Purchased Securities for your own account and
you are not a portfolio manager purchasing as agent for accounts which are fully
managed by you, each beneficial purchaser for whom you are contracting hereunder
must be purchasing the Purchased Securities as principal for its own account and
(unless you are an authorized agent with power to sign on behalf of the
beneficial purchaser) must execute all documents required by applicable
Securities Laws with respect to the Purchased Securities being acquired by each
such purchaser as principal. If you are signing as agent or pursuant to a power
of attorney for the Subscriber, you have authority to bind the Subscriber.

You agree, and you agree to cause any beneficial purchaser for whom you are
contracting hereunder, to comply with all applicable Securities Laws concerning
the purchase of, the holding of, and the resale restrictions applicable to, the
Purchased Securities.

-3-



--------------------------------------------------------------------------------



You acknowledge that the Corporation has the right to close the subscription
books at any time without notice and to accept or reject any subscription in its
sole discretion, in whole or in part.

4.     The Closing

The Closing will be completed at the offices of the Corporation's counsel,
McMillan LLP, Lawyers - Patent & Trade Mark Agents, located at 1500 Royal
Centre, 1055 West Georgia Street, Vancouver, British Columbia, Canada, V6E 4N7
(the "Corporation's Counsel" herein), at 10:00 a.m. (Vancouver, British
Columbia, time) or such other time as the Corporation may determine (the
"Closing Time") on such date or dates as the Corporation will determine (the
"Closing Date").

In this regard, and should the Subscriber's subscription be submitted to the
Corporation's Counsel, in trust or otherwise, then the Subscriber agrees that
the Corporation's Counsel shall have no accountability to the Subscriber
whatsoever and acknowledges that the Corporation's Counsel is merely a recipient
for the Corporation and has no obligation of any nature to the Subscriber. Under
no circumstances shall the Corporation's Counsel be considered to be giving
legal or other advice or services to the Subscriber and no communication between
the Subscriber and the Corporation's Counsel shall be considered advice (at the
most only administrative subscription assistance on behalf of the Corporation)
and the Subscriber shall rely solely and exclusively on the Subscriber's own
judgment and the advice of the Subscriber's own counsel.

You hereby irrevocably appoint the Corporation to act as your agent for the
purpose of acting as your representative at the Closing and hereby appoint the
Corporation, with full power of substitution, as your true and lawful attorney
in your place or stead to execute in your name and on your behalf all closing
receipts and documents required, to complete or correct any errors or omissions
in any form or document provided by you, including this Subscription Agreement,
to approve any opinion, certificate or other document addressed to you, to
waive, in whole or in part, any representation, warranty, covenant or condition
for your benefit and contained in this Agreement, to terminate or not deliver
this Agreement if any condition is not satisfied, in such manner and on such
terms and conditions as the Corporation in its sole discretion thereof may
determine, and to accept delivery of the certificate representing the Purchased
Securities on the Closing Date.

5.     Prospectus Exemptions

The offer and sale of the Purchased Securities by the Corporation to you is
conditional upon such offer, sale or issuance being exempt from the requirements
as to the filing of a prospectus or registration statement, and as to the
preparation of an offering memorandum or similar document contained in any
statute, regulation, instrument, rule or policy applicable to the offer and sale
of the Purchased Securities or upon the issue of such orders, consents or
approvals as may be required to permit such sale or issuance without the
requirement of filing a prospectus or registration statement, or delivering an
offering memorandum or similar document.

You acknowledge and agree that:

(a)     you have, or any beneficial purchaser for whom you are contracting
hereunder has, been independently advised as to or are aware of the restrictions
with respect to trading in, and the restricted period or statutory hold period
applicable to, the Purchased Securities imposed by the Securities Laws of the
jurisdiction in which you reside or to which you or such securities are subject,
and that a suitable legend or legends will be placed on the certificates
representing the Purchased Securities to reflect the applicable restricted
period and hold period to which the Purchased Securities are subject;

(b)     you have, or any beneficial purchaser for whom you are contracting
hereunder has, not received or been provided with a prospectus, registration
statement, offering memorandum (within the meaning of the Securities Laws) or
similar document and that your decision, or the decision of any beneficial
purchaser for whom you are contracting hereunder, to enter into this Agreement
and to purchase the Purchased Securities from the Corporation has not been based
upon any verbal or written representation as to fact or otherwise made by or on
behalf of the Corporation (other than those contained in this Agreement, in each
case which will survive the Closing) and that your decision, or the decision of
any beneficial purchaser for whom you are contracting hereunder, is based
entirely upon such documents and publicly available information concerning the
Corporation and, the offer and sale of the Purchased Securities was not
accompanied by any advertisement in printed media of general and regular paid
circulation including printed public media, radio, television or
telecommunications, including electronic display and the Internet;

-4-



--------------------------------------------------------------------------------



(c)     as a consequence of the sale being exempt from the prospectus and
registration requirements of the Securities Laws:

(i)     

certain protections, rights and remedies provided by the Securities Laws,
including certain statutory rights of rescission or damages, will not be
available to you, or any beneficial purchaser for whom you are contracting
hereunder;



(ii)     

you, or any beneficial purchaser for whom you are contracting hereunder, may not
receive information that would otherwise be required to be given under the
Securities Laws; and



(iii)     

the Corporation is relieved from certain obligations that would otherwise apply
under the Securities Laws; and



(d)     no Person has made any written or oral representation:

(i)     

that any Person will resell or repurchase the Purchased Securities;



(ii)     

that any Person will refund the Purchase Price;



(iii)     

as to the future price or value of the Purchased Securities; or



(iv)     

that the Purchased Securities will be or remain listed or otherwise qualified
for trading on any stock exchange or any quotation or stock reporting system.



By your acceptance of this Agreement you and any others for whom you are
contracting hereunder represent, warrant, covenant, agree and acknowledge, as
applicable, to and with the Corporation (which representations, warranties,
covenants, agreements and acknowledgements shall survive the Closing), and
acknowledge that the Corporation is relying on such representations and
warranties in connection with the transactions contemplated hereby, that:

A.     General

(a)     You are and any beneficial purchaser for whom you are contracting
hereunder is resident in the jurisdiction set out under the heading "address"
above your signature set forth on the Execution Page of this Agreement.

(b)     If you are an individual, you have attained the age of majority in the
jurisdiction in which you are subscribing and have the legal capacity and
competence to enter into and be bound by this Agreement and to perform the
covenants and obligations herein.

(c)     If you are not an individual (i) you have the legal capacity to
authorize, execute and deliver this Agreement, and (ii) the individual signing
this Agreement has been duly authorized to execute and deliver this Agreement.

(d)     None of the funds being used to purchase the Purchased Securities are to
your knowledge proceeds obtained or derived directly or indirectly as a result
of illegal activities.

(e)     You are and any beneficial purchaser for whom you are contracting
hereunder is at arm's-length, within the meaning of the Securities Laws of
British Columbia, with the Corporation.

(f)     You are not and any beneficial purchaser for whom you are contracting
hereunder is not a "promoter" of the Corporation within the meaning of the
Securities Laws of British Columbia.

(g)     You are not, with respect to the Corporation or any of its affiliates, a
"control person" as defined under the Securities Laws of British Columbia or an
"affiliate" as defined under the 1933 Act, and the purchase of the Purchased
Securities hereunder will not result in you becoming a control person or an
affiliate.

(h)     If required by applicable Securities Laws or the Corporation, you will
execute, deliver and file, or assist the Corporation in filing, such reports,
undertakings and other documents with respect to the issue, offer and/or sale of
the Purchased Securities as may be required by any securities commission, stock
exchange or other regulatory authority.

-5-



--------------------------------------------------------------------------------



(i)     Other than what you have disclosed in advance to the Corporation, there
is no person acting or purporting to act in connection with the transactions
contemplated herein who is entitled to any brokerage or finder's fee. If any
person establishes a claim that any fee or other compensation is payable in
connection with this subscription for the Purchased Securities, you covenant to
indemnify and hold harmless the Corporation with respect thereto and with
respect to all costs reasonably incurred in the defence thereof.

(j)     The Corporation's Counsel and other legal counsel retained by the
Corporation is acting as counsel to the Corporation and not as counsel to you.

(k)     If you are, or any beneficial purchaser for whom you are contracting
hereunder is, a resident, or otherwise subject to the Securities Laws, of a
jurisdiction other than a jurisdiction in Canada or of the United States, you
and any beneficial purchaser for whom you are contracting hereunder: (i) have
knowledge of or have been independently advised as to and will comply with the
requirements of the Securities Laws of the jurisdiction of your residence or to
which you are otherwise subject, or the jurisdiction of residence of any
beneficial purchaser for whom you are contracting hereunder or to which such
beneficial purchaser is otherwise subject, as the case may be; (ii) confirm that
the requirements of the Securities Laws of the jurisdiction of your residence or
to which you are otherwise subject, the jurisdiction of residence of any
beneficial purchaser for whom you are contracting hereunder or to which such
beneficial purchaser is otherwise subject, as the case may be, does not (A)
require the Corporation to make any filings or seek any approvals of any kind
whatsoever from any regulatory authority of any kind or nature whatsoever, (B)
except as contemplated herein, require the Corporation to prepare and file a
prospectus, registration statement or similar document or (C) impose any
additional registration or other requirements on the Corporation; (iii) will
provide such evidence of compliance with all such matters as the Corporation may
request; and (iv) you have concurrently executed and delivered a certificate in
the form attached as Schedule "A" hereto.

(l)     You are and any beneficial purchaser for whom you are contracting
hereunder is capable of assessing the proposed investment in the Purchased
Securities as a result of your financial or investment experience or as a result
of advice received from a registered person other than the Corporation or an
affiliate thereof and you are or any beneficial purchaser for whom you are
contracting hereunder is, as the case may be, able to bear the economic loss of
the investment in the Purchased Securities.

(m)     You have had access to such information, if any, concerning the
Corporation as you considered necessary in connection with your investment
decision to invest in the Purchased Securities, including receiving satisfactory
answers to any questions you have asked any of the officers of the Corporation.

(n)     You acknowledge that the financial statements of the Corporation have
been prepared in accordance with generally accepted accounting principles of the
United States., which differ in some respects from generally accepted accounting
principles of Canada and other jurisdictions, and thus may not be comparable to
financial statements of companies from jurisdictions other than the United
States.

(o)     You acknowledge that there may be material tax consequences to you of an
acquisition, holding or disposition of the Purchased Securities. The Corporation
gives no opinion and makes no representation with respect to the tax
consequences to you under United States, Canadian, state, provincial, local or
foreign tax law of your acquisition, holding or disposition of such securities,
and you acknowledge that you are solely responsible for determining the tax
consequences of your investment. You are not relying on the Corporation or their
affiliates or counsel in this regard.

(p)     If you are a Canadian subscriber, you are an "accredited investor"
within the meaning of NI 45-106 and:

-6-



--------------------------------------------------------------------------------



(i)     you are either purchasing the Purchased Securities: (A) as principal and
not for the benefit of any other Person, or you are deemed under NI 45-106 to be
purchasing the Purchased Securities as principal; or (B) as agent for a
beneficial purchaser disclosed on the Execution Page of this Agreement, and you
are an agent or trustee with proper authority to execute all documents required
in connection with the purchase of the Purchased Securities on behalf of such
disclosed beneficial purchaser and such disclosed beneficial purchaser for whom
you are contracting hereunder is purchasing as principal and not for the benefit
of any other Person, or is deemed under NI 45-106 to be purchasing the Purchased
Securities as principal, and such disclosed beneficial purchaser is an
"accredited investor" within the meaning of NI 45-106;

(ii)     if you are, or the beneficial purchaser for whom you are contracting
hereunder is, as the case may be, a Person, other than an individual or
investment fund, that has net assets of at least CDN$5,000,000, you were not, or
the beneficial purchaser for whom you are contracting hereunder was not, as the
case may be, created or used solely to purchase or hold securities as an
accredited investor; and

(iii)     you have concurrently executed and delivered a certificate in the form
attached as Schedule "B" hereto and have completed Appendix 1 thereto.

(q)     Unless you have made the representations set forth below in Section 5.B
hereof (United States) and have completed Schedule "C" attached hereto:

(i)     you are not a Person in the United States or a U.S. Person and you are
not acquiring the Purchased Securities for the account or benefit of any Person
in the United States or U.S. Person;

(ii)     you were not offered the Offered Securities in the United States; and

(iii)     at the time the buy order for the Purchased Securities was originated,
you were outside the United States and this Agreement was not executed or
delivered in the United States.

(r)     If you are not a U.S. Subscriber:

(i)     you understand that if you decide to offer, sell, pledge or otherwise
transfer the Purchased Securities, such securities may be offered, sold or
otherwise transferred only: (A) to the Corporation; (B) pursuant to an effective
registration statement under the 1933 Act, (C) in accordance with Rule 144 under
the 1933 Act, if available, and in compliance with applicable state Securities
Laws, (D) in accordance with the provisions of Regulation S, if available, or
(E) in a transaction that does not otherwise require registration under the 1933
Act or any applicable state Securities Laws if an opinion of counsel, of
recognized standing reasonably satisfactory to the Corporation, has been
provided to the Corporation to that effect, and further agree that hedging
transactions involving such securities may not be conducted unless in compliance
with the 1933 Act and other applicable Securities Laws;

(ii)     you acknowledge and agree that the Purchased Securities, upon issuance,
will be "restricted securities" within the meaning of Rule 144(a)(3) of the 1933
Act and will remain "restricted securities" notwithstanding any resale within or
outside the United States unless the sale is completed pursuant to an effective
registration statement under the 1933 Act;

(iii)     you understand that the Corporation is the seller of the Purchased
Securities and that, for purposes of Regulation S, a "distributor" is any
underwriter, dealer or other person who participates, pursuant to a contractual
arrangement, in the distribution of securities offered or sold in reliance on
Regulation S and that an "affiliate" is any partner, officer, director or any
person directly or indirectly controlling, controlled by or under common control
with any person in question; except as otherwise permitted by Regulation S, you
agree that you will not, during a six-month distribution compliance period, act
as a distributor, either directly or through any affiliate, or sell, transfer,
hypothecate or otherwise convey the Purchased Securities other than to or for
the account or benefit of a non-U.S. Person; and

-7-



--------------------------------------------------------------------------------



(iv)     you will not offer, sell or otherwise dispose of the Purchased
Securities except in accordance with the transfer restrictions described herein
in the United States or to a U.S. Person unless: (A) such offer, sale or
disposition is made in accordance with an exemption from the registration
requirements under the 1933 Act and the Securities Laws of applicable states of
the United States; or (B) the SEC has declared effective a registration
statement in respect of such securities. In the case of (A), the Corporation may
require, as a condition of granting its consent, a legal opinion of a firm
reasonably acceptable to the Corporation confirming that the sale is not subject
to the registration requirement of the 1933 Act.

(s)     You and any beneficial purchaser for whom you are contracting hereunder
acknowledge that no agency, governmental authority, securities commission or
similar regulatory body, stock exchange or other entity has reviewed, passed on
or made any finding or determination as to the merit of the investment in the
Offered Securities, nor have any such agencies or governmental authorities made
any recommendation or endorsement with respect to such securities.

(t)     You consent to the Corporation making a notation on its records or
giving instructions to any transfer agent of the Corporation in order to
implement the restrictions on transfer set forth herein.

(u)     This Agreement has been duly executed and delivered by you and, when
accepted by the Corporation, will constitute your legal, valid and binding
obligation enforceable against you in accordance with the terms hereof or, if
you are acting as agent for a beneficial purchaser, will constitute a legal,
valid and binding obligation of such beneficial purchaser in accordance with the
terms hereof.

(v)     If you are contracting hereunder as trustee or agent (including, for
greater certainty, a portfolio manager or comparable adviser) for one or more
beneficial purchasers, you are authorized to execute and deliver this Agreement
and all other necessary documentation in connection with the subscription made
on behalf of such beneficial purchaser or beneficial purchasers and this
Agreement has been authorized, executed and delivered on behalf of such
beneficial purchaser or beneficial purchasers, and you acknowledge that the
Corporation may be required by law to disclose the identity of each beneficial
purchaser for whom you are contracting hereunder.

(w)     The execution and delivery of this Agreement, the performance and
compliance with the terms hereof, the purchase of the Purchased Securities and
the completion of the transactions described herein by you will not result in
any material breach of, or be in conflict with or constitute a material default
under, or create a state of facts which, after notice or lapse of time, or both,
would, if you are not or any beneficial purchaser for whom you are contracting
hereunder is not an individual, constitute a material default under any term or
provision of your constating documents, by-laws or resolutions or the constating
documents, by-laws or resolutions of any beneficial purchaser for whom you are
contracting hereunder, as the case may be, the Securities Laws or any other laws
applicable to you or any beneficial purchaser for whom you are contracting
hereunder, any agreement to which you are or any beneficial purchaser for whom
you are contracting hereunder is a party, or any judgment, decree, order,
statute, rule or regulation applicable to you or any beneficial purchaser for
whom you are contracting hereunder.

(x)     You represent and warrant to the Corporation that the funds representing
the Purchase Price in respect of the Purchased Securities which will be advanced
by you to the Corporation hereunder will not represent proceeds of crime for the
purposes of the Proceeds of Crime (Money Laundering) and Terrorist Financing Act
(Canada) (the "PCMLTFA") or the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (United
States) (commonly referred to as the "USA PATRIOT Act")or similar legislation
and you acknowledge that the Corporation may in the future be required by law to
disclose your name and other information relating to this Subscription Agreement
and your subscription hereunder, on a confidential basis, pursuant to the
PCMLTFA, USA PATRIOT Act or similar legislation. To the best of your knowledge:
(A) none of the subscription funds provided

-8-



--------------------------------------------------------------------------------



by you (i) have been or will be derived from or related to any activity that is
deemed criminal under the laws of Canada, the United States of America, or any
other jurisdiction, or (ii) are being tendered on behalf of a person or entity
who has not been identified to you; and (B) you will promptly notify the
Corporation if you discover that any of such representations cease to be true,
and to provide the Corporation with appropriate information in connection
therewith.

(y)     If you are, or the beneficial purchaser for whom you are contracting
hereunder is, a resident of the Province of Ontario, you authorize the indirect
collection of personal information (as defined in the Securities Laws of the
Province of Ontario) by the Ontario Securities Commission and confirm that you
have been notified by the Corporation:

(i)     that the Corporation will be delivering such personal information to the
Ontario Securities Commission;

(ii)     that such personal information is being collected indirectly by the
Ontario Securities Commission under the authority granted to it in the
Securities Laws of the Province of Ontario;

(iii)     that such personal information is being collected for the purpose of
the administration and enforcement of the Securities Laws of the Province of
Ontario; and

(iv)     that the title, business address and business telephone number of the
public official in the Province of Ontario who can answer questions about the
Ontario Securities Commission's indirect collection of personal information is
as follows:

Administrative Assistant to the Director of Corporate Finance
Ontario Securities Commission
Suite 1903, Box 55, 20 Queen Street West, Toronto, Ontario, Canada, M5H 3S8
Telephone:     (416) 593-8086.

(z)     You, on your own behalf and, if applicable, on behalf of each beneficial
purchaser for whom you are contracting hereunder, acknowledge and consent to the
fact that the Corporation is collecting your personal information (as that term
is defined under applicable privacy legislation, including, without limitation,
the Personal Information Protection and Electronic Documents Act (Canada) and
any other applicable similar, replacement or supplemental provincial or federal
legislation or laws in effect from time to time), or that of each beneficial
purchaser for whom you are contracting hereunder, for the purpose of completing
this Agreement. You, on your own behalf and, if applicable, on behalf of each
beneficial purchaser for whom you are contracting hereunder, acknowledge and
consent to the Corporation retaining such personal information for as long as
permitted or required by law or business practices. You, on your own behalf and,
if applicable, on behalf of each beneficial purchaser for whom you are
contracting hereunder, further acknowledge and consent to the fact that the
Corporation may be required by the Securities Laws and the rules and policies of
any stock exchange to provide regulatory authorities with any personal
information provided by you in this Agreement. You represent and warrant that
you have the authority to provide the consents and acknowledgements set out in
this paragraph on behalf of each beneficial purchaser for whom you are
contracting hereunder. In addition to the foregoing, you agree and acknowledge
that the Corporation may use and disclose your personal information, or that of
each beneficial purchaser for whom you are contracting hereunder, as follows:

(i)     for internal use with respect to managing the relationships between and
contractual obligations of the Corporation and you or any beneficial purchaser
for whom you are contracting hereunder;

(ii)     for use and disclosure for income tax related purposes, including
without limitation, where required by law, disclosure to Canada Revenue Agency;

(iii)     disclosure to stock exchanges, securities regulatory authorities and
other regulatory bodies with jurisdiction with respect to listing applications,
prospectus filings, reports of trade and similar regulatory filings;

-9-



--------------------------------------------------------------------------------



(iv)     disclosure to a governmental or other authority to which the disclosure
is required by court order or subpoena compelling such disclosure and where
there is no reasonable alternative to such disclosure;

(v)     disclosure to professional advisers of the Corporation in connection
with the performance of their professional services;

(vi)     disclosure to any person where such disclosure is necessary for
legitimate business reasons and is made with your prior written consent;

(vii)     by including it in closing books relating to the offering contemplated
hereby;

(viii)     disclosure to a court determining the rights of the parties under
this Agreement; or

(ix)     for use and disclosure as otherwise required or permitted by law.

The contact information for the officer of the Corporation who can answer
questions about the collection of information by the Corporation is as follows:



Name and Title:

Vincent Kim, Director

Issuer Name:

Advanced Ventures Corp.

Address:

No. 6 Houjiyau, Wangzuoxiang, Beijing, China 100000

Phone No.:

+8618676364411

E-mail:

Vincent.ancv@gmail.com



(aa)     You agree that your representations, warranties and covenants herein
will be true and correct both as of the execution of this Subscription Agreement
and as of the time of Closing and will survive the completion of the issue of
the Purchased Securities. Your representations, warranties and covenants herein
are made with the intent that they be relied upon by the Corporation and its
counsel in determining your eligibility to subscribe for the Purchased
Securities, and you agree to indemnify and hold harmless the Corporation and its
respective affiliates, shareholders, directors, officers, partners, employees,
advisors, counsel and agents, from and against all losses, claims, costs,
expenses and damages or liabilities whatsoever which any of them may suffer or
incur which are caused or arise from a breach thereof. You undertake to
immediately notify the Corporation as set forth above of any change in any
statement or other information relating to you set forth herein which takes
place prior to the time of the Closing.

B.     United States

If you are a U.S. Subscriber, or a Subscriber on behalf of a disclosed
beneficial purchaser for whom you are acting hereunder, is a U.S. Subscriber,
then:

(a)     You understand and acknowledge that the Purchased Securities have not
been registered under the 1933 Act or any state securities laws and that the
sale of the Purchased Securities contemplated hereby is being made to a limited
number of U.S. Accredited Investors in transactions not requiring registration
under the 1933 Act; accordingly the Purchased Securities are "restricted
securities" within the meaning Rule 144(a)(3) of the 1933 Act.

(b)     You have no contract, undertaking, agreement or arrangement with any
Person to sell, transfer or pledge to such Person, or anyone else, the Purchased
Securities, or any part thereof, or any interest therein, and you have no
present plans to enter into any such contract, undertaking, agreement or
arrangement.

(c)     You acknowledge that the Corporation has not and will not file a
registration statement under the 1933 Act in respect of the Purchased
Securities, that you have not been supplied with any of the information that
would be found in a registration statement if the Purchased Securities were
registered under the 1933 Act and that there will be substantial restrictions on
the transferability of, and that it may not be possible to liquidate your
investment readily in, the Purchased Securities.

(d)     You are a U.S. Accredited Investor and acknowledge that you are
acquiring the Purchased Securities as an investment for your own account or for
the benefit or account of a U.S. Accredited Investor as to which you exercise
sole investment discretion and not with a view to any resale, distribution or
other disposition of the Purchased Securities in violation of the federal or
state securities laws of the United States and you certify that you and each
disclosed beneficial purchaser is a resident in the jurisdiction set out on the
Execution Page of this Subscription Agreement, such address was not created and
is not used solely for the purpose of acquiring the Purchased Securities, you
were solicited to acquire the Purchased Securities and executed this
Subscription Agreement in such jurisdiction, and you have concurrently executed
and delivered a certificate in the form attached as Schedule "C" hereto.

-10-



--------------------------------------------------------------------------------



(e)     You understand and agree that there may be material tax consequences to
you of an acquisition, holding or disposition of the Purchased Securities. The
Corporation gives no opinion and makes no representation with respect to the tax
consequences to you under United States, state, local or foreign tax law of your
acquisition, holding or disposition of such securities, and you acknowledge that
you are solely responsible for determining the tax consequences of your
investment.

(f)     You understand that the Purchased Securities may not be sold or
transferred in the United States or to a U.S. Person prior to a registration
statement becoming effective unless an exemption is available from the
registration requirements of the 1933 Act and applicable state Securities Laws.

(g)     You understand that if you decide to offer, sell, pledge or otherwise
transfer the Purchased Securities, such securities may be offered, sold or
otherwise transferred only: (A) to the Corporation; (B) pursuant to an effective
registration statement under the 1933 Act; (C) in accordance with Rule 144 under
the 1933 Act, if available, and in compliance with applicable state Securities
Laws; (D) in accordance with the provisions of Regulation S, if available; or
(E) in a transaction that does not otherwise require registration under the 1933
Act or any applicable state Securities Laws if an opinion of counsel, of
recognized standing reasonably satisfactory to the Corporation, has been
provided to the Corporation to that effect, and further agree that hedging
transactions involving such securities may not be conducted unless in compliance
with the 1933 Act and other applicable Securities Laws.

(h)     You have not purchased the Purchased Securities as a result of any form
of general solicitation or general advertising (as those terms are used in
Regulation D), including, but not limited to, advertisements, articles, notices
or other communications published in any newspaper, magazine or similar media or
broadcast over radio, television or the internet, or any seminar or meeting
whose attendees have been invited by general solicitation or general
advertising.

(i)     You have not been formed solely for the purpose of entering into the
transactions described herein.



6.     Legends

You acknowledge that, in addition to the other legends that may be required by
this Agreement, the certificates representing the Common Share Purchased
Securities issued will bear the following legend:

"THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT") OR APPLICABLE STATE
SECURITIES LAWS.  THESE SECURITIES MAY NOT BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED EXCEPT (A) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, (B) TO THE CORPORATION, (C) IN ACCORDANCE WITH RULE 144
UNDER THE 1933 ACT, IF AVAILABLE, AND IN COMPLIANCE WITH APPLICABLE STATE
SECURITIES LAWS, (D) IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S, IF
AVAILABLE, OR (E) IN A TRANSACTION THAT DOES NOT OTHERWISE REQUIRE REGISTRATION
UNDER THE 1933 ACT OR ANY APPLICABLE STATE SECURITIES LAWS IF AN OPINION OF
COUNSEL, OF RECOGNIZED STANDING REASONABLY SATISFACTORY TO THE CORPORATION, HAS
BEEN PROVIDED TO THE CORPORATION TO THAT EFFECT. THE SECURITIES REPRESENTED BY
THE CERTIFICATE CANNOT BE THE SUBJECT OF HEDGING TRANSACTIONS UNLESS SUCH
TRANSACTIONS ARE CONDUCTED IN COMPLIANCE WITH THE 1933 ACT AND OTHER APPLICABLE
SECURITIES LAWS."

-11-



--------------------------------------------------------------------------------



7.     Representations and Warranties of the Corporation

The Corporation hereby agrees with you that the representations and warranties
made by the Corporation in this Agreement shall be true and correct as of the
Closing Date. You shall be entitled to rely on, and benefit from, the
representations, warranties and covenants made by the Corporation in this
Agreement which shall survive the Closing and shall continue in full force and
effect for your benefit in accordance with the terms of this Agreement.

8.     Covenants of the Corporation

The Corporation hereby covenants and agrees with you as follows:

(a)     Corporate Status: For a period of a least two years after the Closing
Date the Corporation shall remain a corporation validly subsisting under the
laws of its jurisdiction of incorporation, licensed, registered or qualified as
an extra-provincial or foreign corporation in all jurisdictions where the
character of its properties owned or leased or the nature of the activities
conducted by it make such licensing, registration or qualification necessary and
shall carry on its business in the ordinary course and in compliance in all
material respects with all applicable laws, rules and regulations of each such
jurisdiction.

(b)     Securities Filings: Forthwith after the Closing the Corporation shall
file such forms and documents as may be required under the Securities Laws of
the United States and any state thereof relating to the offering of the
Purchased Securities which, without limiting the generality of the foregoing,
shall include as applicable and if required: (i) a Form 45-106-F6 as prescribed
by NI 45-106; and (ii) a Form D as prescribed under the 1933 Act and any filings
required under applicable state laws.

(c)     Performance of Acts: The Corporation shall perform and carry out all of
the acts and things to be completed by it as provided in this Agreement.

(d)     Use of Proceeds Amount: The Corporation shall apply the proceeds of the
Offered Securities for general corporate purposes.

9.    Expenses

You acknowledge and agree that, except as set forth in this Agreement, all costs
incurred by you (including any fees and disbursements and any special counsel
retained by you) relating to the issue and sale to you of the Purchased
Securities shall be borne by you.

10.     General

(a)     Headings: The division of this Agreement into articles and sections and
the insertion of headings are for convenience of reference only and shall not
affect the construction or interpretation of this Agreement. The terms "this
Agreement", "this Subscription Agreement", "hereof", "hereunder", "herein" and
similar expressions refer to this Agreement and not to any particular article,
section or other portion hereof and include any agreement supplemental thereto
and any exhibits attached hereto. Unless something in the subject matter or
context is inconsistent therewith, reference herein to articles, sections and
paragraphs are to articles, sections, subsections and paragraphs of this
Agreement.

(b)     Number and Gender: Words importing the singular number only shall
include the plural and vice versa, words importing the masculine gender shall
include the feminine gender and neuter and vice versa.

(c)     Severability: If one or more of the provisions contained in this
Agreement shall be invalid, illegal or unenforceable in any respect under any
applicable law, the validity, legality or enforceability of the remaining
provisions hereof shall not be affected or impaired thereby. Each of the
provisions of this Agreement is hereby declared to be separate and distinct.

(d)     Notices: All notices or other communications to be given hereunder shall
be delivered by hand or by fax, and if delivered by hand, shall be deemed to
have been given on the date of delivery or, if sent by fax, on the date of
transmission if sent before 5:00 p.m. and such day is a Business Day or, if not,
on the first Business Day following the date of transmission.

-12-



--------------------------------------------------------------------------------



(e)     Notices to the Corporation shall be addressed to:

Advanced Ventures Corp.
No. 6 Houjiyau, Wangzuoxiang, Beijing, China 100000
Attention:   Vincent Kim, Director
Phone No.:   +8618676364411

Notices to you shall be addressed to the address of the Subscriber set out on
the Execution Page hereof.

Either the Corporation or you may change the address for service thereof
aforesaid by notice in writing to the other party hereto specifying the new
address for service hereunder.

(f)     Further Assurances: Each party hereto shall from time to time at the
request of the other party hereto do such further acts and execute and deliver
such further instruments, deeds and documents as shall be reasonably required in
order to fully perform and carry out the provisions of this Agreement. The
parties hereto agree to act honestly and in good faith in the performance of
their respective obligations hereunder.

(g)     Successors and Assigns: Except as otherwise provided, this Agreement
shall inure to the benefit of and shall be binding upon the parties hereto and
their respective successors and permitted assigns.

(h)     Entire Agreement: The terms of this Agreement express and constitute the
entire agreement between the parties hereto with respect to the subject matter
hereof and no implied term or liability of any kind is created or shall arise by
reason of anything in this Agreement.

(i)     Time of Essence: Time is of the essence of this Agreement.

(j)     Amendments: The provisions of this Agreement may only be amended with
the written consent of all of the parties hereto.

(k)     Survival: Notwithstanding any other provision of this Agreement, the
representations, warranties, covenants and indemnities of or by you or the
Corporation contained herein or in any certificate, document or instrument
delivered pursuant hereto shall survive the completion of the transactions
contemplated by this Agreement.

(l)     Governing Law: This Agreement shall be governed by and construed in
accordance with the laws of the Province of British Columbia and the laws of
Canada applicable therein.

(m)     Counterparts: This Agreement may be executed in two or more counterparts
which when taken together shall constitute one and the same agreement. Delivery
of counterparts may be effected by facsimile transmission or pdf email
attachment thereof.

(n)     Facsimile Copies: The Corporation shall be entitled to rely on a
facsimile copy of an executed Subscription Agreement and acceptance by the
Corporation of such facsimile subscription shall be legally effective to create
a valid and binding agreement between you and the Corporation in accordance with
the terms thereof.

(o)     Currency: All references to dollars or "$" shall refer to United States
dollars unless otherwise provided.

If the foregoing is in accordance with your understanding, please sign and
return this Agreement together with the other required documents signifying your
agreement to purchase the Purchased Securities.



--------------------------------------------------------------------------------



Schedule "A"

CERTIFICATE OF FOREIGN INVESTOR



To:     Advanced Ventures Corp.

In connection with the purchase by the undersigned subscriber (the "Subscriber")
of common shares (which are hereinafter referred to as the "Purchased
Securities") of Advanced Ventures Corp. (the "Corporation"), the Subscriber
hereby represents, warrants, covenants and certifies to and with the Corporation
and its counsel (and acknowledges that the Corporation and its counsel are
relying thereon) that the undersigned (or any beneficial purchaser on whose
behalf it is acting) is not in the United States or Canada and is not a "U.S.
Person" (as defined in Regulation S promulgated under the 1933 Act), is not
purchasing the Purchased Securities for the account or benefit of a U.S. Person
or a person in the United States (as defined in Regulation S) or a Canadian
Person, and is otherwise subject to, the securities laws of a jurisdiction other
than Canada or the United States, and:

(a)     the Subscriber is, and (if applicable) any other purchaser for whom it
is acting hereunder, is:

(i)     a purchaser that is recognized by the securities regulators in the
jurisdiction in which it is, and (if applicable) any other purchaser for whom it
is acting hereunder is resident or otherwise subject to the securities laws of
such jurisdiction as an exempt purchaser and is purchasing the Purchased
Securities as principal for its, or (if applicable) each such other purchaser's,
own account, and not for the benefit of any other person, corporation, firm or
other organization has a beneficial interest in the said securities being
purchased, or purchasing the securities as agent or trustee for the principal
disclosed on the cover page of this Agreement and each disclosed principal for
whom the Subscriber is acting is purchasing as principal for its own account,
and not a view to resale or distribution; or

(ii)     a purchaser which is purchasing the Purchased Securities pursuant to an
exemption from any prospectus or securities registration requirements available
to the Corporation, the Subscriber and any such other purchaser under applicable
securities laws of their jurisdiction of residence or to which the Subscriber
and any such other purchaser are otherwise subject to, and the Subscriber and
any such other purchaser will deliver to the Corporation such particulars of the
exemption and their qualification thereunder as the Corporation may reasonably
request;

(b)      the purchase of the Purchased Securities by the Subscriber, and (if
applicable) each such other purchaser, does not contravene any of the applicable
securities laws in such jurisdiction and does not trigger: (i) any obligation of
the Corporation to prepare and file a prospectus, an offering memorandum or
similar document; or (ii) any obligations of the Corporation to make any filings
with or seek any approvals of any kind from any regulatory body in such
jurisdiction or any other ongoing reporting requirements with respect to such
purchase or otherwise; or (iii) any registration or other obligation on the part
of the Corporation;

(c)     the Subscriber is knowledgeable of, and has been independently advised
as to, the securities laws of such jurisdiction as applicable to this
Subscription Agreement; and



--------------------------------------------------------------------------------





(d)     the Subscriber, and (if applicable) any other purchaser for whom it is
acting hereunder will not sell or otherwise dispose of any Purchased Securities,
except in accordance with the Securities Laws and any other applicable
securities laws, and if the Subscriber, or (if applicable) such beneficial
purchaser sell or otherwise dispose of any Purchased Securities to another
person, the Subscriber, and (if applicable) such beneficial purchaser, will
obtain from such purchaser representations, warranties and covenants in the same
form as provided in this certificate and will comply with such other
requirements as the Corporation may reasonably require.



Dated: October ___, 2013.



X

                                                                              
Signature of individual (if Subscriber is an individual)





X

                                                                              
Authorized signatory (if Subscriber is not an individual)




                                                                              


Name of Subscriber (please print)





                                                                              


Name of authorized signatory (if Subscriber not an individual) (please print)




                                                                              


Official capacity of authorized signatory (if Subscriber not an individual)
(please print)



--------------------------------------------------------------------------------



Schedule "B"

CERTIFICATE OF ACCREDITED INVESTOR STATUS UNDER NI 45-106




To:     Advanced Ventures Corp.



In connection with the purchase of common shares (hereinafter referred to as the
"Purchased Securities") of Advanced Ventures Corp. (the "Corporation"), the
undersigned hereby represents, warrants and certifies that:

(a)

the Subscriber (the undersigned or, if the undersigned is purchasing the
Purchased Securities as agent on behalf of a disclosed beneficial purchaser,
such beneficial purchaser being referred to herein as the "Subscriber") is
resident in a province of Canada or a jurisdiction other than the United States
or is subject to the securities laws of a province of Canada;

(b)

the Subscriber is purchasing the Purchased Securities as principal or is deemed
under National Instrument 45-106 - Prospectus and Registration Exemptions of the
Canadian Securities Administrators ("NI 45-106") to be purchasing the Purchased
Securities as principal; and

(c)

the Subscriber is an "accredited investor" within the meaning of NI 45-106, by
virtue of satisfying the indicated criterion as set out in Appendix 1 to this
certificate (YOU MUST ALSO INITIAL OR PLACE A CHECK-MARK ON THE APPROPRIATE LINE
IN APPENDIX 1 ATTACHED TO THIS CERTIFICATE).

The above representations and warranties will be true and correct both as of the
execution of this certificate and as of the closing time of the purchase and
sale of the Purchased Securities and acknowledges that they will survive the
completion of the issue of the Purchased Securities.

The undersigned acknowledges that the foregoing representations and warranties
are made by the undersigned with the intent that they be relied upon in
determining the suitability of the Subscriber as a purchaser of the Purchased
Securities and that this certificate is incorporated into and forms part of the
Subscription Agreement and the undersigned undertakes to immediately notify the
Corporation of any change in any statement or other information relating to the
Subscriber set forth herein which takes place prior to the closing time of the
purchase and sale of the Purchased Securities.


Dated: ________________________, 20__.

                                                                              


Print name of Subscriber (or person signing as agent)




By:
                                                                              
Signature

                                                                              


Title



                                                                              


(Please print name of individual whose signature appears above, if different
from name of Subscriber or agent printed above)





--------------------------------------------------------------------------------





Appendix 1 to Schedule "B"

NOTE: THE SUBSCRIBER MUST INITIAL BESIDE THE APPLICABLE PORTION OF THE
DEFINITION BELOW.

Accredited Investor

- (defined in NI 45-106) means:



__________

(a)

a Canadian financial institution or an authorized foreign bank named in Schedule
III of the Bank Act (Canada);

__________

(b)

the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act (Canada);

__________

(c)

a subsidiary of any person referred to in paragraph (a) or (b), if the person
owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary;

__________

(d)

a person registered under the securities legislation of a jurisdiction of Canada
as an adviser or dealer, other than a person registered solely as a limited
market dealer under one or both of the Securities Act (Ontario) or the
Securities Act (Newfoundland and Labrador);

__________

(e)

an individual registered or formerly registered under the securities legislation
of a jurisdiction of Canada as a representative of a person referred to in
paragraph (d);

__________

(f)

the Government of Canada or a jurisdiction of Canada, or any crown corporation,
agency or wholly-owned entity of the Government of Canada or a jurisdiction of
Canada;

__________

(g)

a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l'île de
Montréal or an intermunicipal management board in Quebec;

__________

(h)

any national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency of that government;

__________

(i)

a pension fund that is regulated by either the Office of the Superintendent of
Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada;

__________

(j)

an individual who, either alone or with a spouse, beneficially owns, directly or
indirectly, financial assets having an aggregate realizable value that before
taxes, but net of any related liabilities, exceeds CDN$1,000,000;

__________

(k)

an individual whose net income before taxes exceeded CDN$200,000 in each of the
two most recent calendar years or whose net income before taxes combined with
that of a spouse exceeded CDN$300,000 in each of the two most recent calendar
years and who, in either case, reasonably expects to exceed that net income
level in the current calendar year;

__________

(l)

an individual who, either alone or with a spouse, has net assets of at least
CDN$5,000,000;

__________

(m)

a person, other than an individual or investment fund, that has net assets of at
least CDN$5,000,000 as shown on its most recently prepared financial statements;

__________

(n)

an investment fund that distributes or has distributed its securities only to:

 

(i)

a person that is or was an accredited investor at the time of the distribution;

 

(ii)

a person that acquires or acquired securities in the circumstances referred to
in sections 2.10 [Minimum amount investment] and 2.19 [Additional investment in
investment funds] of NI 45-106; or

 

(iii)

a person described in paragraph (i) or (ii) immediately above that acquires or
acquired securities under section 2.18 [Investment fund reinvestment] of NI
45-106;

__________

(o)

an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Quebec,
the securities regulatory authority, has issued a receipt;

__________

(p)

a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be;

__________

(q)

a person acting on behalf of a fully managed account managed by that person, if
that person:

 

(i)

is registered or authorized to carry on business as an adviser or the equivalent
under the securities legislation of a jurisdiction of Canada or a foreign
jurisdiction; and

 

(ii)

in Ontario, is purchasing a security that is not a security of an investment
fund;

__________

(r)

a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded;

__________

(s)

an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function;

__________

(t)

a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors;

__________

(u)

an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser; or

__________

(v)

a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Quebec, the regulator as an accredited investor.

 

For the purposes hereof:

(a)

"Canadian financial institution" means:

 

(i)

an association governed by the Cooperative Credit Associations Act (Canada) or a
central cooperative credit society for which an order has been made under
section 473(1) of the Cooperative Credit Associations Act (Canada); or

 

(ii)

a bank, loan corporation, trust company, trust corporation, insurance company,
treasury branch, credit union, caisse populaire, financial services cooperative,
or league that, in each case, is authorized by an enactment of Canada or a
jurisdiction of Canada to carry on business in Canada or a jurisdiction of
Canada;

(b)

"control person" has the meaning ascribed to that term in securities legislation
except in Manitoba, Ontario, Quebec, Nova Scotia, Newfoundland and Labrador,
Prince Edward Island, the Northwest Territories and Nunavut where "control
person" means any person that holds or is one of a combination of persons that
hold:

 

(i)

a sufficient number of any of the securities of an issuer so as to affect
materially the control of the issuer; or

 

(ii)

more than 20% of the outstanding voting securities of an issuer except where
there is evidence showing that the holding of those securities does not affect
materially the control of that issuer;

(c)

"eligibility adviser" means:

 

(i)

a person that is registered as an investment dealer or in an equivalent category
of registration under the securities legislation of the jurisdiction of a
Subscriber and authorized to give advice with respect to the type of security
being distributed; and

 

(ii)

in Saskatchewan or Manitoba, also means a lawyer who is a practising member in
good standing with a law society of a jurisdiction of Canada or a public
accountant who is a member in good standing of an institute or association of
chartered accountants, certified general accountants or certified management
accountants in a jurisdiction of Canada provided that the lawyer or public
accountant must not:

 

(A)

have a professional, business or personal relationship with the issuer, or any
of its directors, executive officers, founders or control persons; and

 

(B)

have acted for or been retained personally or otherwise as an employee,
executive officer, director, associate or partner of a person that has acted for
or been retained by the issuer or any of its directors, executive officers,
founders or control persons within the previous 12 months;

(d)

"executive officer" means, for an issuer, an individual who is:

 

(i)

a chair, vice-chair or president;

 

(ii)

a vice-president in charge of a principal business unit, division or function
including sales, finance or production;

 

(iii)

an officer of the issuer or any of its subsidiaries and who performs a
policy-making function in respect of the issuer; or

 

(iv)

performing a policy-making function in respect of the issuer;

(e)

"financial assets" means (i) cash, (ii) securities or (iii) a contract of
insurance, a deposit or an evidence of a deposit that is not a security for the
purposes of securities legislation;

(f)

"founder" means, in respect of an issuer, a person who:

 

(i)

acting alone, in conjunction or in concert with one or more persons, directly or
indirectly, takes the initiative in founding, organizing or substantially
reorganizing the business of the issuer; and

 

(ii)

at the time of the trade is actively involved in the business of the issuer;

(g)

"fully managed account" means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client's express consent to a
transaction;

(h)

"investment fund" has the meaning ascribed thereto in National Instrument 81-106
- Investment Fund Continuous Disclosure;

(i)

"person" includes:

 

(i)

an individual;

 

(ii)

a corporation;

 

(iii)

a partnership, trust, fund and association, syndicate, organization or other
organized group of persons, whether incorporated or not; and

 

(iv)

an individual or other person in that person's capacity as a trustee, executor,
administrator or personal or other legal representative;

(j)

"related liabilities" means:

 

(i)

liabilities incurred or assumed for the purpose of financing the acquisition or
ownership of financial assets; or

 

(ii)

liabilities that are secured by financial assets;

(k)

"spouse" means an individual who:

 

(i)

is married to another individual and is not living separate and apart within the
meaning of the Divorce Act (Canada), from the other individual;

 

(ii)

is living with another individual in a marriage-like relationship, including a
marriage-like relationship between individuals of the same gender; or

 

(iii)

in Alberta, is an individual referred to in paragraph (i) or (ii) immediately
above or is an adult interdependent partner within the meaning of the Adult
Interdependent Relationships Act (Alberta); and

(l)

"subsidiary" means an issuer that is controlled directly or indirectly by
another issuer and includes a subsidiary of that subsidiary.

Affiliated Entities and Control

1.

An issuer is considered to be an affiliate of another issuer if one of them is
the subsidiary of the other, or if each of them is controlled by the same
person.

2.

A person (first person) is considered to control another person (second person)
if:

 

(a)

the first person, directly or indirectly, beneficially owns or exercises control
or direction over securities of the second person carrying votes which, if
exercised, would entitle the first person to elect a majority of the directors
of the second person, unless the first person holds the voting securities only
to secure an obligation;

 

(b)

the second person is a partnership, other than a limited partnership, and the
first person holds more than 50% of the interests in the partnership; or

 

(c)

the second person is a limited partnership and the general partner of the
limited partnership is the first person.



--------------------------------------------------------------------------------



Schedule "C"

CERTIFICATE FOR U.S. ACCREDITED INVESTORS

To:     Advanced Ventures Corp.

In connection with the purchase by the undersigned subscriber (the "Subscriber")
of common shares (which are hereinafter referred to as the "Purchased
Securities") of Advanced Ventures Corp. (the "Corporation"), the Subscriber
hereby represents, warrants, covenants and certifies that the undersigned (or
any beneficial purchaser on whose behalf it is acting) is a U.S. Subscriber (as
such term is defined in the Subscription Agreement to which this Certificate is
attached) and is an "Accredited Investor" as defined in Rule 501(a) of
Regulation D under the 1933 Act as a result of satisfying one or more of the
following categories of Accredited Investor below to which the undersigned has
affixed his or her initials (the line identified as "BP" is to be initialled by
the beneficial purchaser, if any, on each line that applies):

      

      

(BP)

Category 1.

A bank, as defined in Section 3(a)(2) of the United States Securities Act of
1933 (the "U.S. Securities Act"), whether acting in its individual or fiduciary
capacity; or

      

      

(BP)

Category 2.

A savings and loan association or other institution as defined in Section
3(a)(5)(A) of the U.S. Securities Act, whether acting in its individual or
fiduciary capacity; or

      

      

(BP)

Category 3.

A broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934; or

      

      

(BP)

Category 4.

An insurance company as defined in Section 2(a)(13) of the U.S. Securities Act;
or

      

      

(BP)

Category 5.

An investment company registered under the Investment Company Act of 1940; or

      

      

(BP)

Category 6.

A business development company as defined in Section 2(a)(48) of the Investment
Company Act of 1940; or

      

      

(BP)

Category 7.

A small business investment company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958; or

      

      

(BP)

Category 8.

A plan established and maintained by a state, its political subdivision or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, with assets in excess of US$5,000,000; or

      

      

(BP)

Category 9.

An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 in which the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such Act, which is either a bank,
savings and loan association, insurance company or registered investment
advisor, or an employee benefit plan with total assets in excess of US$5,000,000
or, if a self-directed plan, the investment decisions are made solely by persons
who are accredited investors; or

      

      

(BP)

Category 10.

A private business development company as defined in Section 202(a)(22) of the
Investment Advisors Act of 1940; or

      

      

(BP)

Category 11.

An organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, a Massachusetts or similar business trust, or a partnership, not
formed for the specific purpose of acquiring the Purchased Securities, with
total assets in excess of US$5,000,000; or

      

      

(BP)

Category 12.

A director, executive officer or general partner of the Corporation; or

      

      

(BP)

Category 13.

A natural person whose individual net worth, or joint net worth with that
person's spouse, at the time of purchase, exceeds US$1,000,000 (for the purposes
of calculating net worth, (i) the person's primary residence shall not be
included as an asset; (ii) indebtedness that is secured by the person's primary
residence, up to the estimated fair market value of the primary residence at the
time of this certification, shall not be included as a liability (except that if
the amount of such indebtedness outstanding at the time of this certification
exceeds the amount outstanding 60 days before such time, other than as a result
of the acquisition of the primary residence, the amount of such excess shall be
included as a liability); and (iii) indebtedness that is secured by the person's
primary residence in excess of the estimated fair market value of the primary
residence shall be included as a liability); or

      

      

(BP)

Category 14.

A natural person who had an individual income in excess of US$200,000 in each
year of the two most recent years or joint income with that person's spouse in
excess of US$300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year; or

      

      

(BP)

Category 15.

A trust, with total assets in excess of US$5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in SEC Rule 506(b)(2)(ii); or

      

      

(BP)

Category 16.

An entity in which each of the equity owners meets the requirements of one of
the above categories.

Dated: ________________________, 20__.

                                                                    


Print name of Subscriber (or person signing as agent)




By:                                                                    
Signature

                                                                    


Title



                                                                    


(Please print name of individual whose signature appears above, if different
from name of Subscriber or agent printed above)



__________
End of Subscription Agreement

__________